Exhibit 10.21

Robert Wuesthoff

8 Bramshill Dr

Mahwah, NJ, 07430

Dear Bob:

I am very pleased to officially offer you the opportunity to join us at GSI
Commerce. I think you are going to be a great addition to what is fast becoming
a very strong team. Subject to compliance with the terms and conditions of this
letter, we are offering you employment in the position of Executive Vice
President, Global Operations at GSI Commerce Solutions, Inc. (the “Company”).
This will be an Executive Officer position with the company and requires Board
approval, which we do not anticipate to be an issue. The terms of your
employment will be as follows:

 

  •  

Your annual base salary will be $325,000.00. Your base salary, less payroll
deductions and required withholdings, will be payable in accordance with the
Company’s normal payroll practices. Your annual base salary and other
compensation will be reviewed annually beginning in 2006 in the same manner as
other executive level employees.

 

  •  

After you begin employment with the Company, and subject to approval of the
Board of Directors of GSI Commerce, Inc., you will be granted under the GSI
Commerce, Inc. 1996 Equity Incentive Plan or such other plan as may then be in
effect (the “Equity Plan”) a Restricted Stock Unit award to acquire shares of
GSI Commerce, Inc. having an aggregate value of $350,000 based on the fair
market value of a share of such Common Stock on the later of the date the Board
approves the grant or the date you begin employment with the company. The
purchase price for each share under this award will be $.01. The Company will
deliver vested shares to you in the future subject to your election to defer
receipt of such shares. This award will vest as to 100% on January 1, 2009. In
2006, you will be eligible for an equity award generally offered to similarly
situated employees.

 

  •  

After you begin employment with the Company, and subject to approval of the
Board of Directors of GSI Commerce, Inc., you will be granted a stock option
under the Equity Incentive Plan to purchase 75,000 shares of GSI Commerce, Inc.
Common Stock at a purchase price equal to the fair market value of a share of
such Common Stock on the later of the date you commence employment with the
Company or the date of such Board approval. This option will be a non-incentive
stock option, will have a term of 10 years and will vest in full no later than
December 15, 2005. The other terms and conditions of this option will be
governed by the provisions of the Equity Plan and your option grant letter (the
“Equity Plan Documents”). In the event of a conflict between the terms of this
letter and the Equity Plan Documents, the terms of the Equity Plan Documents
will control.



--------------------------------------------------------------------------------

  •  

If there is a “change of control” of the Company (as defined in the Equity Plan)
and the Company terminates your employment without “cause” (as defined below)
within twelve (12) months following such change of control, any unvested options
or RSUs from this award will automatically vest. The other terms and conditions
of this award will be governed by the provisions of the Equity Plan and the
agreements evidencing the award (the “Equity Plan Documents”). In the event of a
conflict between the terms of this letter and the Equity Plan Documents, the
terms of the Equity Plan Documents will control, although the change of control
language outlined herein will govern for purposes of this award. The term
“cause” means (i) gross negligence or willful misconduct in the performance of
your duties for the Company; (ii) breach or violation, in a material respect, of
any agreement between the Company and you or any of the Company’s policy
statements, including those regarding conflicts-of-interest, insider trading,
confidentiality or harassment; (iii) commission of a material act of dishonesty
or breach of trust; (iv) acting in a manner that is inimical or injurious, in a
material respect, to the business or interests of the Company; or (v) conviction
of a felony.

 

  •  

You will be eligible to participate in the annual bonus plan available to
similarly situated employees at the Company. You will be entitled to receive a
bonus of no less than 50% of your base salary in 2005. You will receive a copy
of our bonus plan shortly. Please note that like benefit plans, the Company
retains the right to modify, replace or terminate this bonus plan or any other
incentive program from time to time. All interpretations and determinations with
respect to bonuses, including calculation of the amount of any bonus and
determination that a bonus has been earned, will be made by the Company and the
Company’s determination will be final and binding.

 

  •  

At this time we expect that you will perform your role and responsibilities in
the KOP office, in the various regional operations facilities, and from home. We
will not, therefore, pay to relocate you at this time. Instead, we will provide
you with a monthly sum of $2500 less taxes as an apartment allowance.

 

  •  

You will be eligible to participate in all employee benefit plans or programs of
the Company now existing or established hereafter and offered generally to
similarly situated employees of the Company, subject to the terms and provisions
of such plans including applicable waiting periods. Details about these benefits
will be made available for your review. The Company retains the right to modify,
replace or terminate any of its employee benefits plans or programs (including
the Equity Plan) from time to time.



--------------------------------------------------------------------------------

  •  

If the Company terminates your employment without “cause” (as defined above) the
Company will pay to you severance in an amount equal to twelve months of your
base salary or until you accept employment with another employer. Any severance
to which you become entitled under this paragraph, less payroll deductions and
all required withholdings, will be payable in accordance with the Company’s
normal payroll practices over the period of such severance or, if shorter, over
the period ending on the date you accept employment with another employer.

 

  •  

You may terminate your employment with the Company at any time and for any
reason whatsoever. Likewise, the Company may terminate your employment at any
time and for any reason whatsoever, with or without cause or advance notice.
This at-will employment relationship cannot be changed except in writing signed
by an officer of the Company.

 

  •  

You represent to the Company that there are no restrictions, agreements or
understandings whatsoever to which you are a party or by which you are bound
which would prevent or make unlawful your execution of this letter or your
employment hereunder and that your execution of this letter and your employment
hereunder do not constitute a breach of any agreement or understanding to which
you are a party or to which you are bound.

The employment terms set forth in this letter supersede any prior written or
oral agreements or promises and any contemporaneous or subsequent oral
agreements or promises made to you by anyone on behalf of the Company with
respect to such employment terms. To the extent required by law, this offer is
subject to satisfactory proof of your right to work in the United States.

As an employee of the Company, you will be expected to abide by the Company’s
rules and regulations, acknowledge in writing that you have read and will comply
with the Company’s Code of Business Conduct and the Company’s Employee Handbook.
As a condition of your employment, you will be required to sign and comply with
the Company’s form of Employee Agreement, which includes a prohibition on the
unauthorized use or disclosure of the Company’s confidential or proprietary
information, a prohibition against engaging in competitive activities or
soliciting employees of the Company during, and for one year after the end of,
your employment with the Company, and provisions acknowledging the Company’s
ownership in, and assigning to the Company all rights to, any inventions
developed by you during your employment with the Company.

* * * * * * * * * *



--------------------------------------------------------------------------------

Please indicate your acceptance of this offer by signing and dating this letter
where indicated below. If you accept this offer, and subject to satisfaction of
the conditions set forth in this letter, we expect that you will begin your
employment with the Company on September 26th or sooner.

We are all genuinely excited about you joining us in our journey. We have a
variety of very interesting opportunities and need a senior player like you to
help us capitalize on them. I think you are going to enjoy being part of this
fast growing organization.

Feel free to contact me or Jim with any questions.

 

Sincerely,

/s/ Jim Flanagan on behalf of Robert Blyskal

Robert Blyskal President and COO

 

AGREED TO AND ACCEPTED:

 

/s/ Robert Wuesthoff, Jr.         9/2/05

  Bob Wuesthoff  